In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-16-00169-CR


                          EX PARTE ADOUN PHOMMIVONG

                          On Appeal from the 251st District Court
                                    Potter County, Texas
                 Trial Court No. 64,888-C, Honorable Ana Estevez, Presiding

                                      May 17, 2016

                                         ORDER
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Adoun Phommivong, appeals the denial of a writ of habeas corpus

filed under Article 11.072 of the Texas Code of Criminal Procedure. The reporter’s

record was filed on April 26, 2016. Appellant now moves to abate this appeal and

remand the cause to the trial court to resolve alleged inaccuracies in the reporter’s

record pursuant to Appellate Rule 34.6(e)(3). The State has responded and opposes

the motion.


       If a dispute arises as to the accuracy of the reporter’s record after it has been

filed in the appellate court, the appellate court may submit the dispute to the trial court
for resolution. See TEX. R. APP. P. 34.6(e)(2),(3). Given the permissive language of this

Rule, an appellate court need not submit all such matters to the trial court for resolution.

See Villalva v. State, No. 08-13-00219-CR, 2015 Tex. App. LEXIS 7030, at *7 (Tex.

App.—El Paso July 8, 2015, no pet.) (not designated for publication).              Instead,

submission to the trial court is necessary only when there is a substantive dispute

regarding the state of the evidence that might affect our ability to conduct an appellate

review. Id. Appellant has not identified any alleged inaccuracy in the reporter’s record

that might affect our ability to conduct an appellate review.


       Accordingly, we deny his motion to abate the appeal.          See TEX. R. APP. P.

34.6(e)(3).


                                                        Per Curiam


Pirtle, J., dissenting without opinion.


Do not publish.




                                             2